United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________
No. 19-7166                                               September Term, 2020
                                                                    1:19-cv-01973-DLF
                                                     Filed On: October 13, 2020
Renjie Zhan, Representative of 252 Villagers
at Xiadun Village, Xibin Township,

              Appellant

      v.

World Bank,

              Appellee


           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Henderson, Tatel, and Katsas, Circuit Judges

                                   JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties and by amici curiae.
See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing,
the supplement to appellant’s brief, the motion for appointment of counsel, and the
motion for leave to file a reply brief as amici curiae, it is

        ORDERED that the motion for appointment of counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

       FURTHER ORDERED that the motion for leave to file a reply brief as amici
curiae be denied. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s order filed
November 20, 2019, be affirmed. The district court correctly concluded that it lacked
subject matter jurisdiction over this case because appellee is immune under the
International Organizations Immunity Act of 1945, 22 U.S.C. § 288a.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-7166                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2